           Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 1 of 39




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AUGUSTUS SIMMONS,                )
                                 )
      Plaintiff                  )                                Case No.2:17-cv-00996
                                 )
vs.                              )
                                 )                                RICHARD A.LANZILLO
ROBERT GILMORE, M.ZAKEN,         )                                UNITED STATES MAGISTRATE JUDGE
LEGGET, SMITH, SHRADER, LT.      )
KENNEDY, S.LONGSTRETC,           )
YOUNKIN, CHIOVITTI, D. BENNER,   )                                MEMORANDUM OPINION ON
HIMES, DORINA VARNER, J. DUPONT, )                                DEFENDANTS' MOTION FOR
T. SHAWLEY, CORE, BROOKS,        )                                SUMMARY JUDGMENT
CARTER, GILLESPIE, HENNESSEY,    )
ALBONDE, IMHOLF,                 )                                ECF NO.112
                                 )
      Defendants                 )
                                 )



I.       Introduction

         Plaintiff August Simmons (Simmons)1 , an inmate currently incarcerated at the State

Correctional Institution at Greene (SCI-Greene), commenced this action against several staff

members at that facility, alleging violation of his constitutional and statutory rights. The Court

previously dismissed several of his claims. See ECF No. 45. The remaining Defendants have moved

for summary judgment on the remaining claims. ECF No.112. For the reasons that follow, the

Defendants' motion will be GRANTED in part and DENIED in part.2




1 In his initial Complaint, Simmons referred to himself "Augustus Simmons Enoch," and in other filings as the
''Reverend August Simmons Enoch." See, e.g., ECF Nos. 5, 50, 68. The DOC's inmate locator lists only "Augustus
Simmons," and includes no results for "Augustus Simmons Enoch." See http://inmatelocator.cor.pa.gov (last consulted
on January 14, 2021). For consistency, the Court will refer to plaintiff as "Simmons."

2All parties have consented to the jurisdiction of a United States Magistrate Judge to conduct all proceedings in this
case. See ECF Nos. 23, 24, 31, and 40.

                                                            1
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 2 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 3 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 4 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 5 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 6 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 7 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 8 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 9 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 10 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 11 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 12 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 13 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 14 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 15 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 16 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 17 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 18 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 19 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 20 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 21 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 22 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 23 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 24 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 25 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 26 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 27 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 28 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 29 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 30 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 31 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 32 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 33 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 34 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 35 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 36 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 37 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 38 of 39
Case 2:17-cv-00996-RAL Document 131 Filed 03/31/21 Page 39 of 39
